Citation Nr: 1634489	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cervical cancer.
 
2.  Entitlement to service connection for cervical fibroids or other gynecological condition.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

That initial, March 2012, decision denied a claim for service connection for tinnitus.  However, a decision since issued in November 2015 by the RO granted the claim for service connection for tinnitus.  And since the Veteran did not, in response, appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


The issue of entitlement to service connection for cervical fibroids or other gynecological condition is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The weight of the competent and credible evidence does not rise to equipoise regarding the existence of current diagnosis of cervical cancer.  


CONCLUSION OF LAW

The Veteran does not have cervical cancer as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in December 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Statutes, Regulations and Cases Pertaining to Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309(a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a)).

Service Connection for Cervical Cancer 

The Veteran's service treatment records (STRs) do not show any complaints, treatment, or diagnosis regarding cervical cancer.  On the August 1985 examination conducted prior to her discharge from service, it was written "conal, in 1982 at Ft. Polk L.A. Posibble, cancer on/in my vaginal cavity, found to be scar tissue."  However, there is not a diagnosis of cervical cancer.  

There are no post service records showing a diagnosis of a cervical cancer. 

In light of the Veteran's claim, the RO scheduled a VA compensation examination in February 2012.  The Veteran reported her medical history.  She recalled receiving freezing treatment for an abnormal Papanicolaou smear during military service in 1982.  She was diagnosed with fibroids of the vaginal cavity at approximately the same time.  The report indicates that her history was negative for symptoms secondary to uterine leiomyomata.  She also reported a history of pelvic inflammatory disease in 1985.  After examination, the physician determined that the Veteran did not have cervical cancer or residuals thereto.

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the post-service medical evidence does not rise to the level of equipoise regarding a diagnosis of cervical cancer or its residuals.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise for service connection for cervical cancer.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

As the weight of evidence of record does not rise to the level of equipoise regarding service connection for cervical cancer and so the claim must be denied.  


ORDER

Service connection for cervical cancer is denied.  


REMAND

The Veteran has insisted that she received gynecological treatment in 1982 at the base hospital at Ft. Polk, Louisiana.  It does not appear that the RO has attempted to obtain the 1982 records directly from the medical facility at Ft. Polk.  As records of in-patient hospitalizations are frequently not stored with a veteran's service treatment records, it is necessary to request records of any hospitalizations directly from the facility that provided the treatment.  Thus, pursuant to VA's duty to assist claimants in obtaining evidence, the Board finds that the AOJ should request the Veteran's records from that hospital.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated the Veteran for cervical fibroids or other gynecological conditions.  After securing any additional releases deemed necessary, request any records identified that are not duplicates of those contained in the e-file and follow-up as required. 
 
2.  Ask the Veteran to provide the necessary details regarding her 1982 inpatient treatment.  Request medical records for the Veteran for 1982 from Ft. Polk Hospital.  
 
3.  Schedule the Veteran for a gynecological examination to determine any current diagnosis and whether it is related to military service.  The examiner should be asked what current gynecological diagnoses the Veteran suffers from, if any.  Then, if any diagnoses are found, the examiner is asked to opine whether it is at least as likely as not that the diagnosis was incurred in, caused by, or otherwise related to military service?  

4.  Thereafter readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


